UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013  March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard Equity Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard Equity Income Fund Investor Shares 11.53% Admiral™ Shares 11.55 FTSE High Dividend Yield Index 11.60 Equity Income Funds Average 10.83 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $28.26 $30.23 $0.426 $0.799 Admiral Shares 59.24 63.35 0.922 1.675 1 Chairman’s Letter Dear Shareholder, Vanguard Equity Income Fund returned 11.53% for Investor Shares for the six months ended March 31, 2014, in line with the return of its benchmark, the FTSE High Dividend Yield Index, and ahead of the average return of peer funds. The recent half year was a tale of two quarters. U.S. stock markets kept climbing from October through December, helping to make 2013 an exceptional year; in January, however, markets retreated before advancing in February and wobbling in March. Higher-yielding, slower-growing companies—which had less appeal to investors in 2013—began to look more attractive. Still, dividend-oriented stocks lagged the broad U.S. market’s six-month return. At the end of March, the fund’s 30-day SEC yield stood at 2.69%, down slightly from 2.77% in September 2013 and almost unchanged from a year ago. (All returns and yields discussed here and elsewhere in this letter are for Investor Shares.) Your fund’s yield was about 1 percentage point higher than that of the broad U.S. stock market, as measured by the yield of Vanguard Total Stock Market Index Fund. Despite recent choppiness, U.S. stocks were productive The half year got off to a rocky start, with the partial federal government shutdown in October. In December, however, two developments helped reduce the uncertainty that is so often 2 a scourge of capital markets. Congress passed a two-year budget agreement, which will provide more predictability when it comes to federal spending. And the Federal Reserve ended a long guessing game when it announced that the first scaling back, or “tapering,” of its stimulative bond-buying program would begin in January. The broad U.S. stock market returned about 12% for the six months ended March 31. Corporate earnings, for the most part, continued to rise as the U.S. economy showed modest growth. Although the Fed’s bond-buying has helped support the market for several years, the monthly reduction of its purchases, as well as a few of its public statements, has created some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where there’s been some improvement in the economy, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed some ground after a difficult stretch Over the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of calendar-year 2013. The yield of the 10-year Treasury note Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 finished the half year at 2.72%, up from 2.63% at September’s end, but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As Greg Davis, the new head of our Fixed Income Group, recently noted, long-term investors can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar-year 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for some issuers. For money market and savings accounts, returns remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. Some of the largest sectors gave the fund a boost Your fund’s advisors, Wellington Management Company and Vanguard Equity Investment Group, seek to generate superior returns by investing in high-quality, mostly large companies with above-average yields in out-of-favor industries. Their strategy was rewarded in the half year. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.30% 0.21% 1.22% The fund expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratios were 0.29% for Investor Shares and 0.20% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Equity Income Funds. 4 Strength was broad and deep, especially in four of the fund’s largest sectors: financials, health care, industrials, and information technology. Together, these four industry groups—led by financials and health care—contributed about two-thirds of the fund’s total return. The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average Industry average expense ratio Vanguard average expense ratio Sources: Vanguard and Lipper, a Thomson Reuters Company. 5 Banks performed especially well, as they had in fiscal year 2013, and continued to put distance between the 2008–2009 financial crisis and their current, stronger balance sheets. And major pharmaceutical companies, which make up most of the fund’s health care holdings, have been buoyed in part by advances in genetically targeted treatments for diseases. Overall, the advisors’ selections outperformed their counterparts in the benchmark in six of the ten sectors. The relatively small utilities sector gave your fund a helpful assist, but this contribution was partly offset by disappointing results from the fund’s industrial machinery holdings. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania professor Philip Tetlock noted: “As a whole, experts [are] slightly more accurate than the proverbial dart-throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for the return of U.S. stocks, for example. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/ research.) Our forecasts acknowledge that no one can envision every scenario. And that reality underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 17, 2014 6 Advisors’ Report For the six months ended March 31, 2014, Vanguard Equity Income Fund returned more than 11%, in line with the return of the FTSE High Dividend Yield Index and ahead of the average return of its peer group. Your fund is managed by two independent investment advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. Each advisor has also prepared a discussion of the investment environment that existed during the fiscal half year and of how their portfolio positioning reflects this assessment. These comments were prepared on April 10, 2014. Wellington Management Company, LLP Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager Following strong returns in 2013, equity markets consolidated some of their gains in the first few months of 2014 because of weaker-than-expected global economic growth as well as concerns caused by Russia’s annexation of Crimea. The Federal Reserve continues to taper its quantitative Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 64 10,341 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Equity Investment 34 5,547 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 290 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 easing program, and this adds further uncertainty to the picture, as the consequences of this tapering remain unknown. In the United States, recent economic indicators make us optimistic that growth can accelerate in 2014, mainly because of the diminishing effects of the tax increase and government sequestration seen in 2013. However, the impact of severe weather on the consumer has held back economic activity and raised doubts about the underlying economic strength. In other developed markets, Europe remains on a gradually improving trend, with more economies showing signs of bottoming or experiencing improving economic activity. One risk to continued expansion is deflationary forces; the European Central Bank has indicated that it is closely watching these, and it may take additional measures to ensure that deflation does not become reality. Japan’s growth has been solid, but the recently enacted value-added tax increase is expected to temporarily decelerate the economy. The emerging markets have also been weaker than expected. China’s economic growth has slowed as its government is starting to address the country’s banking and real estate problems. The government has indicated that it will boost stimulus measures to reduce the chance of a significant dislocation. Emerging markets dependent upon China have seen their economies slow as a result of lower demand from China; the pressures of weaker currencies and higher interest rates resulting from the Fed’s tapering have also slowed these economies. Significant purchases during the past six months included new positions in Home Depot, Enbridge, and Symantec. We also added to our positions in Verizon and Wal-Mart. We eliminated our positions in Lowe’s, AT&T, and Time Warner Cable because of valuations, as well as Stanley Black & Decker and BP because of eroding fundamentals. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Equities continued to produce robust returns, as the broad U.S. equity market rose more than 12% (as measured by the Russell 3000 Index) over the six months. Stocks of both large and small companies performed in a similar manner. Globally, the U.S. equity market outpaced other developed countries, while emerging markets continued to underperform. Performance within the FTSE High Dividend Yield Index benchmark, which returned 11.60%, was broad-based, with all ten sector groups generating positive returns. Results in the benchmark were best in financials, health care, and information technology; telecommunication and consumer discretionary companies were the laggards. 8 Over the last six months, the Federal Reserve announced multiple reductions to its stimulative bond-buying program, effective beginning in January. Chairwoman Janet Yellen’s testimony to Congress in February suggested that tapering would likely continue despite severe weather–related softness in recent economic data. There were no major fiscal surprises during the period, and without new policy stimulus (and even with the reductions), the economy seems to be improving: The Institute for Supply Management Manufacturing Index has consistently been above 50 (the dividing line between expansion and contraction in manufacturing), and annualized GDP growth has been in range of 2% to 4%, in line with historical averages. Globally, market participants have kept an eye on the tensions in Ukraine. China has seen its growth rate decelerate as it goes through economic rebalancing toward increased consumption and correspondingly less reliance on investment. Latin America, in turn, has struggled because of weaker demand from China. The uncertainty triggered by these developments has pushed up equity market volatility. Although it’s important to understand how these macroeconomic factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals. Our process compares stocks within industry groups to identify those with characteristics that we believe will enable them to outperform over the long run. We use a strict quantitative process that concentrates on a combination of valuation and other factors focused on fundamental growth. We then construct our portfolio, aiming to maximize return and minimize exposure to risks relative to our benchmark, such as market-cap risk, that our research indicates do not improve returns. Our model was effective over the six months across sectors, as we were able to produce positive stock selection results in seven of the ten industry sectors, with the strongest results in industrials, utilities, and information technology. In industrials, Northrop Grumman, Raytheon, and Lockheed Martin were the largest contributors to relative performance. In utilities, Exelon and Ameren drove results; Lexmark International and Seagate Technology did the same in technology. Unfortunately, we were not able to avoid all poor performers. Our selections in the consumer discretionary group were disappointing, as GameStop and Wynn Resorts did not perform as expected. 9 Equity Income Fund Fund Profile As of March 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.30% 0.21% 30-Day SEC Yield 2.69% 2.78% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 155 390 3,674 Median Market Cap $98.3B $128.3B $43.7B Price/Earnings Ratio 15.8x 16.1x 20.1x Price/Book Ratio 2.6x 2.5x 2.6x Return on Equity 19.5% 20.8% 17.2% Earnings Growth Rate 11.4% 10.5% 12.4% Dividend Yield 3.0% 3.1% 1.9% Foreign Holdings 9.9% 0.0% 0.0% Turnover Rate (Annualized) 43% — — Short-Term Reserves 1.3% — — Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index FA Index R-Squared 0.99 0.89 Beta 1.03 0.78 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Johnson & Johnson Pharmaceuticals 4.0% Wells Fargo & Co. Diversified Banks 3.9 Microsoft Corp. Systems Software 3.6 Exxon Mobil Corp. Integrated Oil & Gas 3.4 Verizon Communications Integrated Inc. Telecommunication Services 3.0 JPMorgan Chase & Co. Diversified Banks 3.0 Chevron Corp. Integrated Oil & Gas 2.9 Merck & Co. Inc. Pharmaceuticals 2.8 General Electric Co. Industrial Conglomerates 2.2 Marsh & McLennan Cos. Inc. Insurance Brokers 2.0 Top Ten 30.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratios were 0.29% for Investor Shares and 0.20% for Admiral Shares. 10 Equity Income Fund Sector Diversification (% of equity exposure) DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Consumer Discretionary 5.9% 5.9% 12.8% Consumer Staples 12.7 13.5 8.4 Energy 11.7 11.8 9.4 Financials 16.6 12.8 17.6 Health Care 12.9 11.4 13.0 Industrials 12.5 11.5 11.5 Information Technology 13.1 16.6 18.1 Materials 3.9 4.1 3.9 Telecommunication Services 4.1 5.1 2.2 Utilities 6.6 7.3 3.1 11 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended March 31, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years Investor Shares 3/21/1988 19.65% 21.69% 8.67% Admiral Shares 8/13/2001 19.74 21.79 8.78 See Financial Highlights for dividend and capital gains information. 12 Equity Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.0%) 1 Consumer Discretionary (5.6%) Home Depot Inc. 2,784,800 220,361 McDonald’s Corp. 1,748,505 171,406 WPP plc 5,743,458 118,673 Thomson Reuters Corp. 2,369,470 81,036 Mattel Inc. 2,019,460 81,001 Las Vegas Sands Corp. 653,800 52,814 Wynn Resorts Ltd. 176,000 39,098 Best Buy Co. Inc. 1,239,700 32,740 GameStop Corp. Class A 795,000 32,675 Cablevision Systems Corp. Class A 1,767,000 29,809 Time Warner Cable Inc. 159,400 21,867 Ford Motor Co. 884,300 13,795 Autoliv Inc. 68,100 6,834 Garmin Ltd. 76,200 4,211 906,320 Consumer Staples (12.2%) Kraft Foods Group Inc. 4,841,199 271,591 Wal-Mart Stores Inc. 3,170,692 242,336 Philip Morris International Inc. 2,891,745 236,747 Procter & Gamble Co. 2,418,540 194,934 Unilever NV 3,925,120 161,401 PepsiCo Inc. 1,614,690 134,827 Altria Group Inc. 3,112,975 116,519 Diageo plc ADR 849,900 105,889 Anheuser-Busch InBev NV ADR 852,160 89,733 Kimberly-Clark Corp. 766,588 84,516 Coca-Cola Co. 2,183,464 84,413 British American Tobacco plc 999,175 55,740 Sysco Corp. 1,502,360 54,280 General Mills Inc. 753,900 39,067 Walgreen Co. 465,400 30,730 Nu Skin Enterprises Inc. Class A 348,800 28,898 Kellogg Co. 346,100 21,704 Market Value Shares ($000) Imperial Tobacco Group plc 441,628 17,859 Dr Pepper Snapple Group Inc. 240,300 13,087 Herbalife Ltd. 30,000 1,718 1,985,989 Energy (11.3%) Exxon Mobil Corp. 5,611,210 548,103 Chevron Corp. 3,941,570 468,692 Occidental Petroleum Corp. 2,143,030 204,209 ConocoPhillips 2,888,920 203,236 Suncor Energy Inc. 4,712,010 164,732 Enbridge Inc. 2,259,800 102,844 Royal Dutch Shell plc Class B 2,089,005 81,556 Helmerich & Payne Inc. 288,800 31,063 Ensco plc Class A 494,800 26,116 1,830,551 Financials (16.1%) Wells Fargo & Co. 12,659,940 629,705 JPMorgan Chase & Co. 7,945,530 482,373 Marsh & McLennan Cos. Inc. 6,542,970 322,568 PNC Financial Services Group Inc. 2,487,392 216,403 BlackRock Inc. 596,030 187,440 ACE Ltd. 1,376,440 136,350 M&T Bank Corp. 904,890 109,763 Chubb Corp. 1,195,880 106,792 US Bancorp 2,243,840 96,171 Plum Creek Timber Co. Inc. 1,540,200 64,750 Travelers Cos. Inc. 546,600 46,516 Fifth Third Bancorp 1,877,500 43,089 Axis Capital Holdings Ltd. 683,800 31,352 PartnerRe Ltd. 301,300 31,185 Waddell & Reed Financial Inc. Class A 294,000 21,644 13 Equity Income Fund Market Value Shares ($000) StanCorp Financial Group Inc. 228,500 15,264 Huntington Bancshares Inc. 1,494,400 14,899 Validus Holdings Ltd. 313,800 11,833 Invesco Ltd. 311,200 11,514 Protective Life Corp. 134,200 7,058 Old Republic International Corp. 345,000 5,658 Hanover Insurance Group Inc. 45,600 2,802 Lazard Ltd. Class A 48,700 2,293 First Commonwealth Financial Corp. 143,700 1,299 Aflac Inc. 17,800 1,122 Prudential Financial Inc. 12,400 1,050 2,600,893 Health Care (12.5%) Johnson & Johnson 6,628,145 651,083 Merck & Co. Inc. 8,102,324 459,969 Pfizer Inc. 9,855,444 316,557 Roche Holding AG 719,078 216,272 Baxter International Inc. 1,250,150 91,986 AstraZeneca plc ADR 1,386,449 89,953 AbbVie Inc. 1,598,600 82,168 Eli Lilly & Co. 1,204,649 70,906 Bristol-Myers Squibb Co. 622,532 32,340 Medtronic Inc. 129,100 7,945 2,019,179 Industrials (12.1%) General Electric Co. 13,879,452 359,339 United Technologies Corp. 2,495,680 291,595 Eaton Corp. plc 2,803,110 210,570 3M Co. 1,500,330 203,535 United Parcel Service Inc. Class B 1,644,830 160,174 Lockheed Martin Corp. 623,120 101,718 Illinois Tool Works Inc. 1,154,870 93,926 Schneider Electric SA 1,015,076 89,963 Waste Management Inc. 1,914,490 80,543 Boeing Co. 501,500 62,933 General Dynamics Corp. 510,600 55,615 Raytheon Co. 528,800 52,240 Caterpillar Inc. 321,700 31,967 L-3 Communications Holdings Inc. 266,700 31,511 Northrop Grumman Corp. 253,013 31,217 RR Donnelley & Sons Co. 1,628,900 29,157 Pitney Bowes Inc. 1,121,600 29,150 Copa Holdings SA Class A 186,600 27,092 Exelis Inc. 467,200 8,881 Emerson Electric Co. 53,800 3,594 Harsco Corp. 97,500 2,284 1,957,004 Market Value Shares ($000) Information Technology (12.6%) Microsoft Corp. 14,041,319 575,554 Apple Inc. 550,600 295,529 Intel Corp. 10,710,750 276,444 Cisco Systems Inc. 9,685,680 217,056 Analog Devices Inc. 3,786,860 201,234 Symantec Corp. 4,199,600 83,866 Maxim Integrated Products Inc. 2,281,616 75,567 Texas Instruments Inc. 1,187,100 55,972 Applied Materials Inc. 2,274,800 46,451 Seagate Technology plc 656,300 36,858 Lexmark International Inc. Class A 722,700 33,454 Harris Corp. 456,800 33,419 Broadridge Financial Solutions Inc. 826,000 30,678 Computer Sciences Corp. 443,900 26,998 Linear Technology Corp. 460,200 22,407 Western Union Co. 702,800 11,498 Xilinx Inc. 127,340 6,911 Xerox Corp. 166,900 1,886 Intersil Corp. Class A 131,300 1,696 Leidos Holdings Inc. 43,100 1,524 2,035,002 Materials (3.8%) Dow Chemical Co. 3,851,920 187,165 EI du Pont de Nemours & Co. 2,040,817 136,939 Nucor Corp. 1,621,610 81,956 Akzo Nobel NV 873,335 71,230 LyondellBasell Industries NV Class A 656,400 58,380 Packaging Corp. of America 489,100 34,418 Avery Dennison Corp. 600,900 30,448 Scotts Miracle-Gro Co. Class A 176,700 10,828 International Paper Co. 37,773 1,733 613,097 Other (0.4%) ^,2 Vanguard High Dividend Yield ETF 1,047,950 66,147 Telecommunication Services (4.0%) Verizon Communications Inc. 10,267,586 488,429 AT&T Inc. 4,469,797 156,756 645,185 Utilities (6.4%) National Grid plc 11,361,349 156,125 UGI Corp. 2,628,660 119,893 Northeast Utilities 2,620,790 119,246 Xcel Energy Inc. 3,747,090 113,762 NextEra Energy Inc. 955,316 91,347 Dominion Resources Inc. 828,900 58,844 14 Equity Income Fund Market Value Shares ($000) Exelon Corp. 1,471,300 49,377 Edison International 813,300 46,041 Public Service Enterprise Group Inc. 1,187,700 45,299 American Electric Power Co. Inc. 889,400 45,057 Ameren Corp. 896,000 36,915 AGL Resources Inc. 655,700 32,103 Entergy Corp. 329,800 22,047 Wisconsin Energy Corp. 435,200 20,258 Vectren Corp. 446,300 17,580 OGE Energy Corp. 381,500 14,024 MDU Resources Group Inc. 392,500 13,467 Duke Energy Corp. 172,100 12,257 Great Plains Energy Inc. 293,200 7,928 IDACORP Inc. 70,200 3,894 Portland General Electric Co. 106,200 3,434 Avista Corp. 93,100 2,853 Otter Tail Corp. 58,000 1,786 Empire District Electric Co. 58,400 1,420 1,034,957 Total Common Stocks (Cost $12,132,820) 15,694,324 Temporary Cash Investments (2.8%) 1 Money Market Fund (1.4%) 3,4 Vanguard Market Liquidity Fund, 0.122% 217,937,308 217,937 Face Amount ($000) Repurchase Agreement (1.3%) Goldman Sachs & Co. 0.100%, 4/1/14 (Dated 3/31/14, Repurchase Value $ 210,701,000, collateralized by Federal National Mortgage Assn. 3.500%–4.500%, 5/1/43–1/1/44, with a value of $214,914,000) 210,700 210,700 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.1%) 5 Fannie Mae Discount Notes, 0.080%, 5/14/14 2,400 2,399 6 Federal Home Loan Bank Discount Notes, 0.079%, 4/30/14 1,000 1,000 Federal Home Loan Bank Discount Notes, 0.060%, 5/7/14 400 400 Federal Home Loan Bank Discount Notes, 0.110%, 5/9/14 2,000 2,000 6 Federal Home Loan Bank Discount Notes, 0.075%, 5/21/14 300 300 6 Federal Home Loan Bank Discount Notes, 0.125%, 5/30/14 200 200 Federal Home Loan Bank Discount Notes, 0.070%, 6/4/14 1,200 1,200 Federal Home Loan Bank Discount Notes, 0.075%–0.080%, 6/6/14 900 900 Federal Home Loan Bank Discount Notes, 0.077%, 6/13/14 500 500 6 Federal Home Loan Bank Discount Notes, 0.074%, 6/18/14 900 900 Federal Home Loan Bank Discount Notes, 0.093%, 7/18/14 7,800 7,798 17,597 Total Temporary Cash Investments (Cost $446,234) 446,234 Total Investments (99.8%) (Cost $12,579,054) 16,140,558 Other Assets and Liabilities (0.2%) Other Assets 99,341 Liabilities 4 (61,369) 37,972 Net Assets (100%) 16,178,530 15 Equity Income Fund At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 12,204,007 Overdistributed Net Investment Income (9,580) Accumulated Net Realized Gains 421,026 Unrealized Appreciation (Depreciation) Investment Securities 3,561,504 Futures Contracts 1,506 Foreign Currencies 67 Net Assets 16,178,530 Investor Shares—Net Assets Applicable to 178,228,095 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,387,341 Net Asset Value Per Share— Investor Shares $30.23 Admiral Shares—Net Assets Applicable to 170,331,661 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 10,791,189 Net Asset Value Per Share— Admiral Shares $63.35 See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98
